Citation Nr: 0612291	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing 
loss greater than 10 percent prior to December 29, 2004.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 through 
April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  Prior to December 29, 2004, the veteran had Level II 
hearing acuity in his right ear and a Level III hearing 
acuity in his left ear.

2.  The veteran currently has Level VI hearing acuity in both 
his right and left ears.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss prior to December 29, 2004, has not been met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).  

2.  The criteria for an increased rating for bilateral 
hearing loss, currently evaluated at 30 percent, has not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in October 2003 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The Board further notes that the veteran's VA outpatient 
records and private medical records have been obtained.  In 
addition, the veteran has been provided with two VA 
audiological examinations.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the 
VCAA.  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the history of the 
service-connected hearing loss disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the hearing loss 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Ratings Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§4.1, 4.10 (2005).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I though 
XI) for hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for the hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an increased rating for bilateral hearing loss greater than 
10 percent prior to December 29, 2004 nor is he entitled to 
an increased rating in excess of 30 percent thereafter.  


History and Analysis

In a February 2000 rating decision, the RO, effectuated the 
Board's grant of the veteran's claim for service connection 
for bilateral hearing loss and assigned the veteran 10 
percent rating, effective September 1997.  In September 2003, 
the veteran requested an increased rating for his bilateral 
hearing loss.  A January 2004 rating decision continued the 
veteran's current bilateral hearing loss disability of 10 
percent.  In January 2005, the RO granted the veteran a 30 
percent rating for his bilateral hearing loss, effective from 
December 29, 2004.  

A November 2003 VA audiological examination of the right ear 
revealed puretone thresholds of 30, 65, 65, and 65 decibels 
at 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 56 decibels.  
Evaluation of the left ear revealed puretone thresholds of 
35, 65, 65, and 65 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively with a puretone threshold four frequency 
average of 58 decibels.  Speech discrimination percentage was 
86 percent bilaterally.  The VA examiner noted that the 
veteran had a mild to moderately severe sensorineural hearing 
loss bilaterally.

The veteran submitted a VA medical center outpatient records 
in January 2004 regarding a hearing aid check.  He also 
submitted a private medical report in November 2004, in which 
the physician noted moderate to severe sensorineural hearing 
loss, bilaterally.  

The veteran was afforded a second VA audiological examination 
in December 2004.  Evaluation of the right ear revealed 
puretone thresholds of 55, 70, 75, and 80 decibels at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold four frequency average of 70 decibels.  Evaluation 
of the left ear revealed puretone thresholds of 55, 75, 75, 
and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively with a puretone threshold four frequency average 
of 70 decibels.  Speech discrimination percentage was 68 
percent bilaterally.  The VA examiner noted that the veteran 
had a moderate sloping to severe sensorineural hearing loss 
bilaterally.  

Prior to December 29, 2004, the Board must base the veteran's 
rating on the November 2003 VA examination report.  Under 
Table VI, the veteran's puretone threshold of 56 decibels and 
speech discrimination of 86 percent in the right ear 
indicated a hearing acuity of Level II.  The veteran's 
puretone threshold of 58 decibels and speech discrimination 
of 86 percent in the left ear indicated a hearing acuity of 
Level III.  Under Table VII, a Level II in one ear and a 
Level III in the other ear provides for a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus 
the preponderance of the evidence is against an increased 
rating for bilateral hearing loss, greater than 10 percent 
disabling prior to December 29, 2004.

The veteran is currently being compensated at 30 percent for 
his bilateral hearing loss disability.  As of December 2004, 
under Table VI, the veteran's puretone threshold of 70 
decibels and speech discrimination of 68 percent, for each 
ear, indicated a hearing acuity of Level VI, bilaterally.  
Under Table VII, a Level VI hearing acuity allows for a 30 
percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Therefore, the preponderance of the evidence is 
against a rating in excess of 30 percent for bilateral 
hearing loss. 

Table VIa is also for application as the veteran has an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86.  The December 2004 VA examination report shows that 
the veteran's puretone thresholds for both the right and left 
ear are more than 55 decibels at 1000, 2000, 3000 and 4000, 
hertz.  Application of Table VIa to the December 2004 VA 
examination findings results in a Level VI for the right and 
the left ear.  This results in a 30 percent rating under 
Table VII.  As such, a rating higher than 30 percent is not 
warranted based on the veteran having an exceptional pattern 
of hearing loss.

The pertinent provisions of 38 C.F.R. Part 3 and 4, including 
38 C.F.R. § 3.321 (2005), have been considered but there is 
no basis for an extraschedular evaluation.  The Board finds 
that the case does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular scheduler standards.  In this 
regard, it is noted there is no evidence of frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral hearing loss.  Therefore, referral 
for an increased evaluation on an extraschedular basis is not 
warranted.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

1.  Entitlement to an increased rating over 10 percent prior 
to December 29, 2004 is denied.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 30 percent, is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


